This conviction was for burglary of a private residence. Motion is made by the Assistant Attorney General to dismiss the appeal because the recognizance entered into to consummate the appeal is not in accordance with the law. After reciting that the parties came into open court and entered into a recognizance, it further recites that defendant "stands charged with the offense of the felony in this court and who has been convicted of the offense of a felony in this court, shall appear," etc. The point of attack in the motion is that the recognizance is not sufficient in failing to state the offense of which appellant stood charged and of which he was convicted; that it is not sufficient to allege broadly and generally that the party was charged with a felony and convicted of a felony. If this had been an appearance bond it might have been sufficient, but this rule does not apply to an appeal recognizance after conviction of a felony. This character of recognizance had been held illegal in several cases. Willoughby v. State, 87 Tex.Crim. Rep., 219 S.W. Rep., 468; decided at the present term of the court; Goss v. State,83 Tex. Crim. 349, 202 S.W. Rep., 956; Hayes v. State, 83 Texas Crim Rep., 596, 204 S.W. Rep., 330.
For the reasons indicated we think the motion of the Assistant Attorney General is well taken and should be sustained. The appeal is dismissed.
Dismissed.
                        ON REINSTATEMENT.                          May 5, 1920.